Opinion filed May 8, 2014




                                       In The

        Eleventh Court of Appeals
                                     __________

                                No. 11-14-00050-CV
                                    __________

      SELISA HARKEY AND ADRIAN HARKEY, Appellants
                                          V.
            THE BANK OF NEW YORK MELLON TRUST
                COMPANY, N.A. ET AL., Appellees


                    On Appeal from the 358th District Court
                                 Ector County, Texas
                            Trial Court Cause No. D-134,928


                     MEMORANDUM OPINION
      Appellants, Selisa Harkey and Adrian Harkey, filed a notice of appeal in this
cause from an order granting a motion for summary judgment filed by some, but
not all, of the defendants. Upon receiving the clerk’s record, we issued a letter
dated April 1, 2014, in which we notified Appellants that the notice of appeal was
filed one day late and that the summary judgment did not appear to be final and
appealable as it did not dispose of all parties. In the letter, we requested that
Appellants file a response on or before April 11, 2014, pertaining to both matters.
We also informed Appellants that this appeal would be subject to dismissal if they
failed to file a response showing grounds to continue. See TEX. R. APP. P. 42.3.
Appellants have not filed any response to our letter dated April 1, 2014.
Consequently, we dismiss the appeal pursuant to TEX. R. APP. P. 42.3.
      This appeal is dismissed.


                                                   PER CURIAM


May 8, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2